              Case 1:11-cr-00676-RJS Document 277
                                              276 Filed 07/27/21 Page 1 of 1



RUHNKE & BARRETT
                                                      47 PARK STREET               29 BROADWAY
                                                      MONTCLAIR, N.J. 07042        SUITE 1412
                                                      973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)           212-608-7949


 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)



                      ALL CORRESPONDENCE/PACKAGES TO MONTCLAIR OFFICE PLEASE
                                                                     IT IS HEREBY ORDERED
                                                                     that Supervisee's
                                          July 27, 2021              travel request is
                                                                     GRANTED. Supervisee
                     SERVED AND FILED VIA ECF AND EMAIL TO CHAMBERS shall communicate
                                                                     with Officer Greene
                                                                     as described in the
    Hon. Richard    J. Sullivan, U.S.Cir.J. (sitting by designation) letter below.
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, N.Y. 10007                                                       07/27/21

                   Re:     United States v. Edwin Ruiz, 11-cr-676(RJS)

    Dear Judge Sullivan:

          I write, respectfully, seeking the Court’s permission for Mr. Ruiz to make a
    roundtrip drive to and from Reading, PA later this week, most likely on Thursday,
    July 29. The purpose of the trip is for him to sign paperwork at a car dealership in
    Reading, PA, reassigning title of his automobile so that he may register it in New
    York State where he resides. I personally verified with the dealership the need for
    Mr. Ruiz to appear in person

           Mr. Ruiz has discussed this proposal with United States Probation Officer
    Hillel Greene, who informed Mr. Ruiz, and later confirmed to me, that Probation
    has no objection. AUSA Sarah Kushner has authorized me to inform Your Honor
    that the United States will defer to Probation on this matter. Mr. Ruiz will provide
    Probation with the address he is travelling to and from and will call Officer Greene
    when he departs and returns.

            Your Honor’s time and attention to this matter are appreciated.

                                                 Respectfully yours,
                                                /s/ David A. Ruhnke
                                                David A. Ruhnke

    cc:     Sarah Kushner, A.U.S.A. (via ECF and email)
            Hillel Greene, US Probation (via email)
            Edwin Ruiz (vias email)
